Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                         Main Document    Page 1 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                         Main Document    Page 2 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                         Main Document    Page 3 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                         Main Document    Page 4 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                         Main Document    Page 5 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                         Main Document    Page 6 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                         Main Document    Page 7 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                         Main Document    Page 8 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                         Main Document    Page 9 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                        Main Document    Page 10 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                        Main Document    Page 11 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                        Main Document    Page 12 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                        Main Document    Page 13 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                        Main Document    Page 14 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                        Main Document    Page 15 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                        Main Document    Page 16 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                        Main Document    Page 17 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                        Main Document    Page 18 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                        Main Document    Page 19 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                        Main Document    Page 20 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                        Main Document    Page 21 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                        Main Document    Page 22 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                        Main Document    Page 23 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                        Main Document    Page 24 of 25
Case 1:19-bk-11194-VK   Doc 39 Filed 07/02/19 Entered 07/02/19 17:22:27   Desc
                        Main Document    Page 25 of 25
